Memorandum Opinion. The defendant was charged with armed robbery. MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28.797). He pled guilty to assault with intent to rob being armed. MCLA § 750.89 (Stat Ann 1962 Rev § 28.284). He was sentenced to a term of 6 to 20 years in prison.
On appeal it is argued that the trial court erred in not obtaining a specific waiver of the defendant’s right to be proven guilty beyond a reasonable doubt, and also that the trial court abused its dis*605cretion in sentencing the 17-year-old defendant to a term of 6 to 20 years in prison.
Both issues have been raised in this Court before and decided adversely to the defendant’s position. People v. Jaworski (1970), 25 Mich App 540, appeal pending; People v. Sepulvado (1970), 27 Mich App 66; People v. Malcom (1970), 27 Mich App 205; People v. McClendon (1970), 28 Mich App 483; People v. Miles (1970), 28 Mich App 562; People v. Geving (1970), 28 Mich App 570; People v. Dawkins (1971), 30 Mich App 186; and People v. Mitchell (1971), 30 Mich App 233. People v. Vandenboss (1970), 25 Mich App 702; People v. Albert White (1970), 27 Mich App 432; and People v. Hammond (1970), 27 Mich App 490. The questions sought to be reviewed are so unsubstantial as to require no argument or formal submission.
Motion to affirm is granted.